                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                        :      CRIM. NO. 1:19-CR-318
                                                :
        v.                                      :      (Chief Judge Conner)
                                                :
                                                :      (Magistrate Judge Carlson)
EDWARD JOHN HART                                :

                            MEMORANDUM AND ORDER

   I.        Introduction

        This case comes before us for consideration of a motion for temporary release

of the defendant filed pursuant to 18 U.S.C. § 3142(i), which provides that:

        The judicial officer may, . . ., permit the temporary release of the
        person, in the custody of a United States marshal or another appropriate
        person, to the extent that the judicial officer determines such release to
        be necessary for preparation of the person’s defense or for another
        compelling reason.

18 U.S.C. § 3142 (i).

        In the instant case, the “compelling reason” which the defendant asserts

justifies the defendant’s temporary release from pre-trial detention is the COVID-19

pandemic that is sweeping the nation, and the dangers of infection which may result

from close confinement in a custodial setting. This motion is fully briefed by the

parties, and we have afforded all parties the opportunity to make evidentiary

presentations in support of their respective positions regarding temporary release for

the defendant. The parties have, in turn, notified us that the motion may be resolved

                                            1
on the current record before the court, with the additional stipulation that the

defendant suffers from asthma. Therefore, this motion is ripe for resolution.

         We acknowledge the gravity of the defendant’s concerns, which are shared by

all Americans as this nation faces a pandemic without precedent in the past century

of our nation’s history. In addressing the instant motion, we must assess these

individual medical concerns, apply the legal benchmarks mandated by Congress,

and weigh these concerns against the important societal interests promoted by the

Bail Reform Act, which calls for the detention of those defendants who present a

danger to the community. Having conducted an individualized assessment of the

facts and circumstances presented in this case, for the reasons set forth below it is

ordered that the motion for temporary release is GRANTED.

   II.      Factual Background and Procedural History

         On October 30, 2019, the defendant and others were charged with bank fraud,

aggravated identity theft, theft of mail, obstruction of mail, and theft of postal keys.

None of these offenses gave rise to any presumption in favor of detention based upon

risk of fight or danger to the community, and the defendant was initially released on

conditions of release when he was first taken into custody in New York. The

defendant then appeared in this district, as required by his bail conditions. Despite

his initial release on bail, at Hart’s first appearance in this district, on November 26,

2019, the United States moved pursuant to 18 U.S.C. § 3142 to detain the defendant


                                           2
pending trial. The Government then presented evidence which indicated that Hart

had continued to engage in financial frauds after he was first arrested by local

authorities and released on bail in Pennsylvania for the conduct which gave rise to

these federal offenses. The evidence also indicated that Hart was alleged to have

committed these offenses while on state probation following a conviction for similar

offenses in the state of New York. Further, the pre-trial services report revealed that

Hart had prior state arrests and convictions for financial fraud offenses in New York

state. Finally, the Government introduced evidence which indicated that Hart had

been in communication with the spouse of a co-defendant, an arguable violation of

the release conditions initially set by the court in the Southern District of New York.

Taking all of these factors into consideration following a hearing, we ordered the

defendant detained pursuant to 18 U.S.C. § 3142, finding that the defendant

presented an on-going financial danger to the community. We reached this result

based upon the information presented at this hearing, notwithstanding the pre-trial

services reports which recommended Hart’s release on bail conditions.

      The instant motion for temporary release notes Hart’s initial release on bail

conditions as well as the pre-trial services report recommendation that there were

conditions of release which could be set in this matter. The defendant’s motion for

release then rests upon an additional concern shared by all: the risk of infection due

to the current coronavirus pandemic. As the defendant notes, this risk of community


                                          3
spread is heightened in a custodial setting, where the very nature of confinement

limits the ability of individuals to engage in the type of social isolation that is

recommended to curb the spread of this disease.

      In addition to this generalized concern, the defendant cites the following

specific and individualized factors which heighten these medical concerns in the

instant case: The parties stipulate that Hart suffers from asthma—a medical

condition which is recognized to exacerbate the medical risks he faces in a confined

setting if he contracts coronavirus. United States v. Ramos, No. 18-CR-30009-FDS,

2020 WL 1478307, at *1 (D. Mass. Mar. 26, 2020).


   III.   Discussion

          A. Temporary Release Under 18 U.S.C. § 3142

      While cast as a motion seeking temporary release under 18 U.S.C. § 3142 (i),

this motion is best understood and evaluated in the context of the Bail Reform Act

as a whole. In the Bail Reform Act, 18 U.S.C. § 3141, et seq., Congress created a

comprehensive set of statutory guidelines governing release and detention decisions

for criminal cases in federal court. As one court has recently observed:

      Before this Court can turn to the analysis under 18 U.S.C. § 3142(i), it
      is essential to look at the overarching structure of the statute. The
      fundamental precept of the Bail Reform Act mandates the release of
      individuals so long as the court can be reasonably assured the defendant
      does not pose a flight risk or danger to the community. 18 U.S.C. §
      3142. To the extent that conditions, or a combination of conditions, can
      be fashioned to reasonably provide such assurances, the individual must

                                          4
      be released, as detention is “the carefully limited exception.” Id.; see
      also United States v. Salerno, 481 U.S. 739, 755 (1987).

      In assessing what conditions, if any, can be fashioned, judges are
      directed to take into account available information pertaining to the
      factors identified under 18 U.S.C. § 3142(g). Those factors include the
      nature and circumstances of the offense charged, including whether it
      involves controlled substances or firearms; the weight of the evidence
      against the defendant; the defendant’s history and characteristics
      (including history relating to drug abuse, defendant’s criminal history,
      and record of appearing at court proceedings); whether the detainee was
      on probation, parole, or other court supervision at the time of the
      allegedly offensive conduct; and the nature and seriousness of the
      danger to any person or the community posed by the defendant’s
      release. 18 U.S.C. § 3142(g). Ultimately, the information provided in
      each case aids in the individualized assessment that will result in the
      release or the detention of the person.

United States of America v. Cox, 2020 WL 1491180, *2 (D. Nev. Mar. 27, 2020).

      Beyond this individualized assessment mandated by law, the Bail Reform Act

also enjoins us to weigh release and detention decisions against a series of statutory

presumptions. Principal among these presumptions which guide us in this custodial

calculus are a series of statutory presumptions in favor of detention for defendants

charged with violent crimes, serious drug trafficking offenses, or crimes involving

the sexual exploitation of the most vulnerable in society, our children. As to these

defendants, “[s]ubject to rebuttal by the person, it shall be presumed that no

condition or combination of conditions will reasonably assure the appearance of the

person as required and the safety of the community if the judicial officer finds that

there is probable cause to believe that the person committed,” one of these


                                          5
enumerated offenses. 18 U.S.C. § 3142 (e)(3). In this regard, it is also well-settled

that an “indictment [charging an enumerated offense] is sufficient to support a

finding of probable cause triggering the rebuttable presumption of dangerousness

under § 3142(e).” United States v. Suppa, 799 F.2d 115, 119 (3d Cir. 1986).

      Cast against this comprehensive statutory scheme prescribing the procedure

for making initial bail and detention decisions, § 3142(i) constitutes a limited safety

valve provision, enabling courts to re-examine detention decisions “to the extent that

the judicial officer determines such release to be necessary for preparation of the

person’s defense or for another compelling reason.” 18 U.S.C. § 3142 (i). Until

recently, there was a relative paucity of case law construing for us what would

constitute a “compelling reason” justifying the temporary release of a previously

detained defendant. Of late, however, a rising tide of case law has construed the

meaning and reach of § 3142(i) in the context of continuing custody decisions in the

age of coronavirus.

      From these cases a few guiding principles have emerged. First, the very nature

of the standard prescribed by statute—which requires a showing of some

“compelling reason” to warrant temporary release from custody—suggests that such

motions must meet exacting standards and “the few courts that have ordered

temporary release on the basis of such a condition have done so only ‘sparingly’ and

typically in order ‘to permit a defendant’s release where, for example, he is suffering


                                          6
from a terminal illness or serious injuries[,]’ ” United States of America v. Lee, No.

19-CR-298 (KBJ), 2020 WL 1541049, at *3 (D.D.C. Mar. 30, 2020) (quoting United

States v. Hamilton, No. 19-CR-54-01, 2020 WL 1323036, at *2 (E.D.N.Y. Mar. 20,

2020)).

      Second, like the initial decision to detain, a determination of whether a movant

has shown compelling reasons justifying temporary release is an individualized

judgment which takes into account the unique circumstances of each case and each

defendant. Thus, courts have allowed for temporary release where a defendant’s

specific circumstances presented a compelling and immediate need for release. For

example, release of a defendant is permitted under § 3142(i) when that defendant is

suffering from a terminal illness or serious injuries. See, e.g., United States v.

Scarpa, 815 F. Supp. 88 (E.D.N.Y. 1993) (permitting release of defendant suffering

from terminal AIDS that could no longer be managed by correctional authorities);

see also United States v. Cordero Caraballo, 185 F. Supp. 2d 143 (D.P.R. 2002)

(permitting release where defendant sustained “serious” and “grotesque” gunshot

wounds, suffered a heart attack, underwent an emergency tracheotomy, was partially

paralyzed, could not use his hands, and had open and infected wounds about his

body, and where the United States Marshal’s Service reused to take custody of him

until his wounds closed).




                                          7
      There is a necessary corollary to this principle, calling for an individualized

and specific showing of a compelling reason to satisfy the movant’s burden of proof

under § 3142(i). Cases construing § 3142(i) generally “have rejected emergency

motions for release of otherwise healthy and potentially violent defendants based

solely on the generalized risks that COVID-19 admittedly creates for all members

of our society.” United States v. Lee, No. 19-CR-298 (KBJ), 2020 WL 1541049, at

*6 (D.D.C. Mar. 30, 2020) (citing United States v. Cox, No. 19-cr-271, 2020 WL

1491180 (D. Nev. Mar. 27, 2020)); United States v. Green, No. 19-cr-304, 2020 WL

1477679 (M.D. Fla. Mar. 26, 2020); United States v. Steward, No. 20-cr-52, 2020

WL 1468005 (S.D.N.Y. Mar. 26, 2020); United States v. Hamilton, No. 19-cr-54,

2020 WL 1323036 (E.D.N.Y. Mar. 20, 2020); see also United States v. Clark, No.

19-40068-01-HLT, 2020 WL 1446895, at *3 (D. Kan. Mar. 25, 2020). Rather, at a

minimum courts have typically required proof of a “[d]efendant’s particular

vulnerability to the disease [in order to] constitute a compelling reason for release

under § 3142(i).” United States of America v. Kennedy, No. 18-20315, 2020 WL

1493481, at *4 (E.D. Mich. Mar. 27, 2020), reconsideration denied sub nom. United

States v. Kennedy, No. 18-20315, 2020 WL 1547878 (E.D. Mich. Apr. 1, 2020).

      The United States Court of Appeals for the Third Circuit has very recently

underscored for us the necessity of a more particularized showing of a compelling

need for release beyond proof of the generalized risks posed by COVID-19 when a


                                         8
prisoner seeks release from jail. Addressing this question in another custodial

setting, petitions for compassionate release from custody, the court of appeals stated

in terms that are equally applicable here that:

      We do not mean to minimize the risks that COVID-19 poses in the . . .
      prison system, particularly for inmates . . . . But the mere existence of
      COVID-19 in society and the possibility that it may spread to a
      particular prison alone cannot independently justify . . . release.

United States of America v. Raia, No. 20-1033, 2020 WL 1647922, at *2 (3d Cir.

Apr. 2, 2020).

      Finally, any determination of whether a movant has established compelling

reasons which now warrant temporary release from custody must take into account

the important considerations of public safety and flight which animated the original

decision to detain the offender pending trial. Thus, “in considering the propriety of

temporary release, the court would need to balance the reasons advanced for such

release against the risks that were previously identified and resulted in an order of

detention.” United States of America v. Cox, 2020 WL 1491180, *2 (D. Nev. Mar.

27, 2020). In practice, therefore, a decision on a motion seeking release under §

3142(i) entails an informed judgment assessing both individual health concerns and

broader public safety interests. In reaching these judgments the court must:

      [E]valuate at least the following factors: (1) the original grounds for the
      defendant’s pretrial detention, (2) the specificity of the defendant’s
      stated COVID-19 concerns, (3) the extent to which the proposed release
      plan is tailored to mitigate or exacerbate other COVID-19 risks to the
      defendant, and (4) the likelihood that the defendant’s proposed release

                                           9
      would increase COVID-19 risks to others. The court will not
      necessarily weigh these factors equally, but will consider them as a
      whole to help guide the court’s determination as to whether a
      “compelling reason” exists such that temporary release is “necessary.”
      § 3142(i)

United States v. Clark, No. 19-40068-01-HLT, 2020 WL 1446895, at *3 (D. Kan.

Mar. 25, 2020).

      It is against this statutory backdrop that we evaluate the instant request for

temporary release from custody.

          B. The Defendant’s Motion for Temporary Release Will Be Granted.

      Our analysis of this motion begins with the proposition that “[w]hile the

COVID-19 pandemic has given rise to exceptional and exigent circumstances that

require the prompt attention of the courts, it is imperative that they continue to

carefully and impartially apply the proper legal standards that govern each

individual’s particular request for relief.” United States v. Roeder, No. 20-1682,

2020 WL 1545872, at *3 (3d Cir. Apr. 1, 2020). In this case, our careful and

impartial application of the legal standards mandated by § 3142(i), requires us to

assess both the public safety grounds for the defendant’s initial detention as well as:

(1) the specificity of the defendant’s stated COVID-19 concerns; (2) the extent to

which the proposed release plan is tailored to mitigate or exacerbate other COVID-

19 risks to the defendant; and (3) the likelihood that the defendant’s proposed release

would increase COVID-19 risks to others.


                                          10
      Turning first to an individualized evaluation of the defendant’s COVID-19

concerns, our assessment begins with a recognition of the unprecedented health care

crisis presented by the coronavirus pandemic. While we cannot grant release of a

defendant previously deemed to be a danger to public safety or a risk of flight “based

solely on the generalized risks that COVID-19 admittedly creates for all members

of our society.” United States v. Lee, No. 19-CR-298 (KBJ), 2020 WL 1541049, at

*6 (D.D.C. Mar. 30, 2020), in this case, Hart provides both a genuine, generalized

concern regarding the risks created by COVID-19, and notes that a pre-existing

medical condition, asthma, makes him particularly susceptible to adverse medical

outcomes if he contracts coronavirus in a custodial setting. Thus, Hart provides some

evidence of “particular vulnerability to the disease,” proof which may “constitute a

compelling reason for release under § 3142(i).” United States of America v.

Kennedy, No. 18-20315, 2020 WL 1493481, at *4 (E.D. Mich. Mar. 27, 2020),

reconsideration denied sub nom. United States v. Kennedy, No. 18-20315, 2020 WL

1547878 (E.D. Mich. Apr. 1, 2020).

      Yet while proof of a medical diagnosis like asthma may be necessary to state

a claim under § 3142(i), United States v. Ramos, No. 18-CR-30009-FDS, 2020 WL

1478307, at *1 (D. Mass. Mar. 26, 2020)(releasing asthmatic defendant), this

diagnosis, standing alone, is not sufficient to automatically compel a defendant’s

release. See, e.g., United States v. Christian, 2020 U.S. Dist. LEXIS 60103 (D. Md.


                                         11
Apr. 6, 2020) (denying temporary release on grounds of underlying asthma

diagnosis); United States v. Tucker, 2020 U.S. Dist. LEXIS 59516 (D. Md. Apr. 3,

2020) (collecting cases) (severe asthma, high blood pressure and high cholesterol

insufficient to justify temporary release); United States v. Pritchett, CR 19-280, 2020

WL 1640280, *3 (W.D. Pa. Apr. 2, 2020) (asthma diagnosis insufficient to grant

temporary release). Instead, we must balance this medical concern against the

remaining factors which we are enjoined to examine.

      When we balance these specific health concerns against the considerations

which led us to order the defendant’s detention in the first instance, we find that

these factors favoring continued detention, while substantial, do not outweigh Hart’s

health and safety concerns. On this score, we note that none of Hart’s charges give

rise to a presumption that he presents an immediate physical danger to the

community or a risk of flight. Further, pre-trial services had initially recommended

Hart’s release on bail conditions, authorities in New York released Hart on bail, and

while on release Hart appeared as required before this court.

      Notwithstanding all of these factors which favored Hart’s release, we ordered

Hart detained after concluding that he had arguably violated his bail conditions set

by the federal court in New York; had a prior record marked by similar financial

crimes; had allegedly committed this offense while on state parole; and appeared to




                                          12
have engaged in other offense conduct following his arrest and release in

Pennsylvania on the state charges which formed the basis for this federal indictment.

      All of these factors suggested that Hart presented a risk of financial harm to

others, a risk that was significant, and could not readily be ameliorated through

conventional bail conditions. While we continue to harbor these concerns, in light

of the materially changed facts and circumstances that have transpired since the entry

of our initial order, we believe that we can now impose a series of strict conditions,

tantamount to home incarceration, which would address these concerns in a

noncustodial setting. In our view home detention addressing the financial safety of

third parties from further mail thefts by ensuring that Hart may only gain access to

his own mail while awaiting trial. Further, any violation of these strict conditions

would result in the revocation of this release and reincarceration for Hart.

    IV.    Conclusion

      Weighing and balancing these countervailing considerations, the defendant’s

motion for temporary release pursuant to 18 U.S.C. § 3142(i) will be GRANTED.1

An appropriate order follows.


1In reaching this result we emphasize the extreme narrowness of our ruling. This
case involves a defendant whose criminal record consists solely of non-violent
property offenses. The defendant is charged with theft and fraud offenses, none of
which give rise to a presumption in favor of detention based upon danger to the
community. The defendant was recommended for release on bail, and in fact, was
briefly released. Furthermore, the parties stipulate that the defendant has a medical
condition which may be exacerbated by CVID-19 infection. While considerations
                                          13
      So ordered this 9th day of April 2020.

                                       /s/ Martin C. Carlson
                                       Martin C. Carlson
                                       United States Magistrate Judge




of financial safety for others led us to revoke the defendant’s release, we now find
that we can address adequately address these considerations through a strict
program of home detention.
                                         14
              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                       :      CRIM. NO. 1:19-CR-318
                                               :
      v.                                       :     (Chief Judge Conner)
                                               :
                                               :     (Magistrate Judge Carlson)
EDWARD JOHN HART                               :

                                        ORDER

      For the reasons set forth in the accompanying Memorandum Opinion, the

Defendant’s Motion for Temporary Release Pursuant to 18 U.S.C. § 3142(i) is

GRANTED and the defendant is released subject to the following conditions of

release:

   1. The defendant must not violate federal, state, or local law while on release.

   2. The defendant must cooperate in the collection of a DNA sample if it is
      authorized by 34 U.S.C. § 40702.

   3. The defendant must provide the address and telephone number of the location
      where he will reside prior to, and as a condition of, his release and must advise
      the court or the pretrial services office or supervising officer in writing before
      making any change of residence or telephone number.

   4. The defendant must appear in court as required and, if convicted, must
      surrender as directed to serve a sentence that the court may impose.

   5. The defendant shall submit to screening for COVID-19 by the detention
      facility prior to release. If the defendant is found to be exhibiting symptoms
      consistent with COVID-19 or is confirmed to have COVID-19, the defendant
      shall not be released to the public because of the danger the defendant poses
      to the community.
                                          15
   6. Throughout release, the defendant shall agree to abide by the public health
      directives issued at the Local, State, and Federal level concerning the spread
      of COVID-19. Should the defendant at any time exhibit symptoms consistent
      with COVID-19, the defendant shall contact appropriate medical
      professionals and communicate the defendant’s concerns to Pretrial Services.

   7. The defendant is restricted to 24-hour-a-day lock-down at his residence except
      for medical necessities and court appearances or other activities specifically
      approved by the court and will submit to location monitoring as directed by
      the pretrial services office or supervising officer and comply with all of the
      program requirements and instructions provided. In addition, the defendant
      must: (a) submit to supervision by the pretrial services office of the court and
      report for supervision in the Southern District of New York as directed within
      72 hours of his release from custody; (b) surrender any passport to the clerk
      of the court; (c) not obtain a passport or other international travel document
      while this case is pending; (d) abide by the following restrictions on personal
      association, residence, or travel: travel is limited to New York, New Jersey
      and Pennsylvania, for court travel only; (e) avoid all contact, directly or
      indirectly, with any person who is or may be a victim or witness in the
      investigation or prosecution, including co-defendants; (f) not possess a
      firearm, destructive device, or other weapon; (g) not use alcohol excessively;
      (h) not use or unlawfully possess a narcotic drug or other controlled
      substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical
      practitioner; (i) submit to testing for a prohibited substance if required by the
      pretrial services office or supervising officer. Testing may be used with
      random frequency and may include urine testing, the wearing of a sweat patch,
      a remote alcohol testing system, and/or any form of prohibited substance
      screening or testing. The defendant must not obstruct, attempt to obstruct, or
      tamper with the efficiency and accuracy of prohibited substance screening or
      testing; (j) participate in a program of inpatient or outpatient substance abuse
      therapy and counseling if directed by the pretrial services office or supervising
      officer; (k) report as soon as possible, to the pretrial services office or
      supervising officer, every contact with law enforcement personnel, including
      arrests, questioning, or traffic stops.

The defendant is approved for temporary release pursuant to 18 U.S.C. § 3142(i).

Accordingly, the parties shall provide the Court with status reports every 28 days


                                          16
detailing the defendant’s compliance with these temporary release conditions and

providing any recommendations regarding the defendant’s release or detention. the

government shall also immediately report and violation of these temporary release

conditions to the court. The defendant is advised that a violation of these

conditions may result in the defendant’s arrest and re-incarceration, as well as

the filing of new and additional criminal charges.

      A copy of this order will be provided to the parties, the U.S. Marshal’s

Service, and the U.S. Probation office.

      So ordered this 9th day of April 2020.

                                          /s/ Martin C. Carlson
                                          Martin C. Carlson
                                          United States Magistrate Judge




                                            17
